TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00325-CV



                                 Luther W. Cobb, Sr., Appellant

                                                  v.

                                     Marilene Cobb, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 261,263-D, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                Appellant Luther W. Cobb, Sr., acting pro se, filed his notice of appeal on May 19,

2014. He requested and received extensions of time to file his brief, which was due December 18,

2014, but has not been filed. On December 22, 2014, appellant filed another motion for extension

of time to file his brief.

                We grant the motion for extension of time and order appellant Luther W. Cobb Sr.

to file his brief no later than January 20, 2015. If appellant’s brief is not filed by that date, this

appeal may be dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), (c).

                It is ordered on December 31, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin